Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 2-22 were allowed for the reasons discussed in the 3/31/21 notice of allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Denise Mayfield on 3/22/21 (see interview summary in 3/31/21 notice of allowance).
Please amend the claims accordingly:
To claim 2, line 2, before “comprising”, insert “further”.

Claim 7.            (Currently Amended) A pharmaceutical composition comprising resveratrol and a solubilizer in a buccal, sublingual or gingival dosage form, wherein said solubilizer is selected from the group consisting 
To claim 11, line 2, before “comprises”, insert “further”.
To claim 17, line 2, before “comprising”, insert “further”.
To claim 18, line 1, before “comprising”, insert “further”.
To claim 19, line 1, before “comprising”, insert “further”.

Claim 21.         (Currently Amended) A pharmaceutical composition comprising resveratrol and a solubilizer in a buccal, sublingual or gingival dosage form suitable for enhancing serum bioavailability of resveratrol in a subject, wherein said solubilizer is selected from the group consisting

Claim 22.          (New)   22.          A pharmaceutical composition comprising resveratrol and a solubilizer in a buccal, sublingual or gingival dosage form suitable for enhancing serum bioavailability of resveratrol in a subject, wherein said solubilizer consists essentially of ribose, arabinose, glucose, deoxyribose or mixtures thereof, and wherein an amount of resveratrol to solubilizer in the dosage form is in the range of about 20 mg/g to about 100 mg/g.

Conclusion
Claims 2-22, as amended by examiner’s amendment, are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH PIHONAK/Primary Examiner, Art Unit 1627